SUPERIOR COURT
                                 OF THE
                           STATE OF DELAWARE
CRAIG A. KARSNITZ                                                     1 The Circle, Suite 2
JUDGE                                                              Georgetown, DE 19947
                                                                Telephone (302) 856-5263

                                  October 8, 2021

Augustus H. Evans, Jr.
SBI# 00191247
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

Re:   State of Delaware v. Augustus H. Evans, Jr., Def. ID# 0609011528A

Dear Mr. Evans:

       On April 19, 2021, Judge Robinson denied your tenth Rule 61 Motion for
Postconviction Relief and your Motion for Appointment of Counsel. You filed a
timely Motion for Reargument of that denial, but before we could address your
Motion for Reargument you appealed that denial to the Delaware Supreme
Court. On June 24, 2021, the Supreme Court dismissed your appeal as interlocutory,
stating that you were free to file your appeal again after this Court ruled on your
Motion for Reargument, if you pay the filing fee or are granted permission to proceed
in forma pauperis.

       Before we could address your Motion for Reargument, on June 29, 2021, you
filed a “Request for Recusal Hearing and 30-Day Leave [Extension] to Amend
Pending Motion to Rehear [sic] … and Motion to Appoint Counsel and Evidentiary
Hearing” (the “June 29th Motion”).

       In his July 14, 2021 letter response to you, Judge Robinson (1) recused himself
and transferred the case to me, (2) granted you an extension until Friday, August 20,
2021 to amend the June 29th Motion, (3) left the decision on appointment of counsel
to me, and (4) left the decision on an evidentiary hearing to me.
      On August 11, 2021, we received a request, accompanied by an Affidavit in
Support of Application to Proceed In Forma Pauperis, to further extend your time
to amend the June 29th Motion for another thirty (30) days in light of the Delaware
Supreme Court’s June 17, 2021 decision in Purnell v. State, 2021 WL 2470511.
That request also renewed your motions to appoint counsel and requested a
conference or hearing “to bring order to the case.”
       On August 13, 2021, we received four (4) additional motions from you:
       (1) Motion Requesting Change of Venue;
       (2) Motion to Further Extend Time to Amend the June 29 th Motion for an
           additional 30 Days;
       (3) Renewed Motion to Appoint Counsel; and,
       (4) Request for a Conference Hearing.
      On August 18, 2021, I granted you an additional thirty (30) days to amend the
June 29th Motion. I required that you file your amended motion on or before Friday,
September 17, 2021, and further required that your amended motion address all your
requests: change of venue, appointment of counsel, and a conference or hearing. On
August 23, 2021, the Prothonotary received your “[Amended] Memorandum
Supporting Motion to Rehear [sic]” dated August 13, 2021 (the “Amended
Motion”). This is my ruling on the Amended Motion.

       I first address the four procedural bars of Rule 61.1 If a procedural bar exists,
as a general rule I will not address the merits of the postconviction claim.2 A Rule
61 Motion can be barred for time limitations, successive motions, failure to raise
claims below, or former adjudication.3

      First, a motion for postconviction relief exceeds time limitations if it is filed
more than one year after the conviction becomes final.4 In this case, your Amended
Motion far exceeds this time limitation. Therefore, consideration of the Amended
Motion would normally be barred by the one-year limitation.

1
  Ayers v. State, 802 A.2d 278, 281 (Del.2002) (citing Younger v. State, 580 A.2d 552, 554 (Del.
1990).
2
  Bradley v. State, 135 A.3d 748 (Del 2016); State v. Page, 2009 WL 1141738, at*13 (Del. Super.
April 28, 2009).
3
  Super. Ct. Crim. R. 61(i).
4
  Super. Ct. Crim. R. 61(i)(1).
                                               2
      Second, second or subsequent motions for postconviction relief are not
permitted unless certain conditions are satisfied.5 Since this is your tenth motion for
postconviction relief, consideration of the Amended Motion would normally be
barred.

      Third, grounds for relief “not asserted in the proceedings leading to the
judgment of conviction” are barred unless certain conditions are satisfied.6 You assert
new claims which were not raised at trial. Therefore, consideration of the Amended
Motion would normally be barred for “matters not asserted” below.

      Fourth, grounds for relief formerly adjudicated in the case, including
“proceedings leading to the judgment of conviction, in an appeal, in a post-conviction
proceeding, or in a federal habeas corpus hearing” are barred.7 Most of your claims
(such as the alleged ex post facto application of the 2014 revisions to Rule 61, due
process claims, and the failure of the Court to instruct on a lesser included offense)
have been repeatedly and formerly adjudicated at your trial, on appeal to the Delaware
Supreme Court, and in numerous prior Rule 61 Motions in this Court. Therefore,
consideration of the Amended Motion would normally be barred for “matters
formerly adjudicated.”

      Under Rule 61, however, none of these four procedural bars applies to a claim
that pleads “with particularity that new evidence exists that creates a strong
inference that the movant is actually innocent in fact of the acts underlying the
charges of which he was convicted.” [Emphasis supplied.]8

       Similarly, Rule 61 provides in pertinent part:

       “A second or subsequent motion under this rule shall be summarily
       dismissed, unless the movant was convicted after a trial and the motion
       … pleads with particularity that new evidence exists that creates a
       strong inference that the movant is actually innocent in fact of the acts
       underlying the charges of which he was convicted.” [Emphasis
       supplied.]9

5
  Super. Ct. Crim. R. 61(i)(2).
6
  Super. Ct. Crim. R. 61(i)(3).
7
  Super. Ct. Crim. R. 61(i)(4).
8
  Super. Ct. Crim. R. 61(i)(5).
9
  Super. Ct. Crim. R. 61(d)(2)(i). This is the section on which you base your Motion.
                                                3
       Generally, the law favors the finality of criminal judgments after the
exhaustion of applicable post-trial motions, appeals and collateral proceedings. In
this case, you have exhausted your remedies: a direct appeal to the Delaware
Supreme Court and ten motions for postconviction relief in this Court. There is an
exception, however, on public policy grounds where there is particular new evidence
that creates a strong inference that you are actually innocent in fact of the acts
underlying the charges of which you were convicted. You should not be denied the
right to prove your actual innocence based on new facts. That being said, the bar for
creating a strong inference in my mind that you are actually innocent of the offenses
of which you were convicted by a jury is quite high. A mere assertion of actual
innocence will not suffice. Innocence of the “acts underlying the charges” requires
“more than innocence of intent; it requires new evidence that a person other than the
petitioner committed the crime.”10

                          ACTUAL INNOCENCE IN FACT

        The most recent Delaware Supreme Court case addressing actual innocence
in fact is Purnell v. State,11 which you cite as authority for my granting your Rule 61
Motion. In Purnell, the Supreme Court found that certain critical evidence was not
obtained or presented by trial counsel at trial. The Supreme Court found that this
evidence was “new” under the language of Rule 61 and included: ballistic evidence
that favored the defendant; a recantation of a statement by a fellow inmate of the
defendant that the defendant had confessed to the offense while they were both in
jail; evidence inculpating two witnesses who testified against the defendant at trial
(including a former client of trial counsel and the defendant’s fellow inmate who
recanted); impeachment evidence from the parents of the co-defendant who testified
against the defendant at trial; and, impeachment evidence that was not raised on
cross-examination of a key government witness due to trial counsel’s conflict of
interest. The Court stated:

       We observe that legitimate claims of actual innocence are exceedingly
       rare. Indeed, this is the first case where a defendant has satisfied the
       actual innocence exception to the procedural bars in Rule 61. Because
       they are so rare, the actual innocence exception, in our view, poses no
10
   State v. Milton Taylor, 2018 WL 3199537, at *7 (Del. Super. June 28, 2018), aff'd, 206 A.3d
825 (Del. 2019) (Table).
11
   __ A.3d __, 2021 WL 2470511 (Del. June 17, 2021).
                                              4
       threat to our State's interest in finality. We believe the result in this case
       strikes the appropriate balance between our justice system's interests in
       “finality, comity and conservation of judicial resources, and the
       overriding individual interest in doing justice in the ‘extraordinary
       case.’”12

      The United States Supreme Court has also stated that findings of actual
innocence in federal habeas corpus cases are reserved for the “rare” or
“extraordinary” case.13

                           The Applicable Persuasive Burden

        In Purnell, the Delaware Supreme Court analyzed the applicable persuasive
burden for a claim of actual innocence in fact and concluded that the defendant must
satisfy a two-pronged test: he must establish that his evidence is both (1) new and
(2) sufficiently persuasive.

                                  Federal Habeas Corpus

       Federal courts employ an analogous doctrine for “actual innocence” in
analyzing habeas corpus claims. In those cases, Schlup v. Delo14 and its progeny,
“actual innocence” constitutes an equitable exception to procedural barriers to
a habeas petition set forth in federal statute that are analogues to Rule 61's
procedural bars.15 Schlup was concerned with cases where “a constitutional
violation has probably resulted in the conviction of one who is actually innocent.”16
Envisioning a test in which a petitioner is “required to make a stronger showing than
that needed to establish prejudice,” the Schlup Court established this formulation:
“it is more likely than not that no reasonable juror would have convicted him in the
light of the new evidence.”17 Federal habeas petitions are “gateway innocence
claims” because satisfying Schlup permits a federal court to review the petitioner's
grounds for relief despite an unexcused procedural default, even though the Supreme

12
    2021 WL 2470511, at *55. [Footnotes and Citations Omitted]
13
    Schlup v. Delo, 513 U.S. 298, 321 (1995).
14
   Id.
15
   McQuiggin v. Perkins, 569 U.S. 383, 394–95 (2013).
16
    Schlup, 513 U.S. at 327 (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)).
17
   Id.
                                                5
Court has “strongly suggested” that proof of actual innocence is not itself a ground
for relief.18 As the Schlup Court explained:

       [I]f a petitioner … presents evidence of innocence so strong that a court
       cannot have confidence in the outcome of the trial unless the court is
       also satisfied that the trial was free of nonharmless constitutional error,
       the petitioner should be allowed to pass through the gateway and argue
       the merits of his underlying claims.19

                                      Delaware Rule 61

       After the 2014 amendments to Rule 61, the Superior Court in Sykes v. State20
noted a dearth of Delaware authorities on what constitutes “new” evidence for
purposes of the Delaware postconviction remedy, and so it relied on federal cases
analyzing Schlup's actual innocence test for the “newness” prong.21 In subsequent
cases, the Superior Court has relied on Schlup's formulation for the “persuasiveness”
prong as well,22 or for both prongs of the actual innocence inquiry.23

       In Purnell, both the State and the defendant argued for a three-prong test to
govern both the newness and persuasiveness prongs of the actual innocence
exception, requiring a showing: (1) that the evidence is such as will probably change
the result if a new trial is granted; (2) that it has been discovered since the trial and
could not have been discovered before by the exercise of due diligence; and (3) that
18
   Buckner v. Polk, 453 F.3d 195, 199 (4th Cir. 2006) (citing Herrera v. Collins, 506 U.S. 390, 400
(1993); see also House v. Bell, 547 U.S. 518, 555 (2006).
19
   Schlup, 513 U.S. at 316.
20
   2017 WL 6205776 (Del. Super. Dec. 7, 2017), aff'd 195 A.3d 780 (Del. 2018) (Table).
21
  2017 WL 6205776, at *5 (“Nonetheless, the federal standard is helpful under these
circumstances, as the Court has found little guidance for interpreting the precise meaning of new
evidence in relation to a claim of actual innocence pursuant to Rule 61(d)(2)(i).”), aff'd 195 A.3d
780 (Del. 2018) (Table).
22
   State v. Abbatiello, 2020 WL 1847477, at *3 (Del. Super. Apr. 8, 2020), aff'd, 244 A.3d 682
(Del. 2020) (Table); State v. Windsor, 2018 WL 3492764, at *2 (Del. Super. Jul. 19,
2018), aff'd, 202 A.3d 1126 (Del. 2019) (Table), cert. denied, ____U.S. ____, 140 S. Ct. 201, 205
L.Ed.2d 103 (2019).
23
    State v. White, 2018 WL 6131897, at *4 (Del. Super. Nov. 21, 2018), aff'd, 208 A.3d 731 (Del.
2019) (Table); State v. Flowers, 2018 WL 1169644, at *1 (Del. Super. Mar. 6, 2018), aff'd, 191
A.3d 291 (Del.) (Table); White v. State, 208 A.3d 731, 2019 WL 1529654, at *1 (Del. Apr. 8,
2019) (Table); Phlipot v. State, 169 A.3d 351, 2017 WL 3014434, at *1 (Del. July 14,
2017) (Table).
                                                6
it is not merely cumulative or impeaching. This three-part test is the standard for a
new trial based on newly discovered evidence under Superior Court Criminal Rule
33 established by the Delaware Supreme Court in Lloyd v. State.24 Another
Delaware Supreme Court case, Downes v. State,25 held that the Lloyd standard for
obtaining a new trial on the basis of new evidence showing actual innocence was an
available form of postconviction relief under Rule 61.26

       Purnell adopts the Lloyd line of cases to analyze actual innocence claims
based on new evidence under Rule 61, but telescopes the three Lloyd standards down
to two. It states that, of the three elements of a Lloyd claim, the second relates to
newness, while the first and third relate to persuasiveness. On both newness and
persuasiveness, Purnell states that the Lloyd line of cases in Delaware substantially
aligns with Schlup and its progeny at the federal level.

                                          Newness

      Regarding the newness prong, Lloyd holds that evidence is new where it was
“discovered since trial, and the circumstances must be such as to indicate that it
could not have been discovered before trial with due diligence.”27 Such evidence is
“new” in federal courts applying Schlup as well.28

                                      Persuasiveness

       Regarding the persuasiveness prong, Lloyd and Schlup articulate the same
standard although they use somewhat different language. As the Schlup Court
explained, the persuasiveness of an innocence claim requires the Court to make “a
probabilistic determination about what reasonable, properly instructed jurors would
do.”29 It stressed that the Schlup inquiry is about what a reasonable trier of fact is
likely to do, not merely what it was empowered to do.30 Schlup requires a petitioner
24
    534 A.2d 1262, 1267 (Del. 1987) (citing State v. Lynch, 128 A. 565, 568 (Del. Oyer & Term.
1925)).
25
    771 A.2d 289 (Del 2001).
26
    771 A.2d at 292.
27
    Lloyd, 534 A.2d at 1267.
28
    Carter v. Pierce, 196 F.Supp.3d 447, 454–55 (D. Del. 2016); Houck v. Stickman, 625 F.3d 88,
93–94 (3d Cir. 2010)); Reeves v. Fayette SCI, 897 F.3d 154, 164 (3d Cir. 2018), cert.
denied, ___U.S. ____, 139 S. Ct. 2713, 204 L.Ed.2d 1123 (2019).
29
   513 U.S. at 329.
30
   Id. at 330.
                                              7
to show that the lack of the new evidence caused more than mere prejudice, meaning
more than simply “a reasonable probability that, absent the errors, the factfinder
would have had a reasonable doubt respecting guilt.”31

      Lloyd's burden of persuasiveness is that the new evidence “would have
probably changed the result if presented to the jury,”32 and in Downes and
subsequently the burden of persuasiveness is the new evidence “will probably
change the result if a new trial is granted.”33 The Lloyd line of cases consistently
requires a movant to show that the evidence will probably change the result --
meaning that the necessary showing is substantially more than the mere “reasonable
probability” necessary to show prejudice. Thus, the Schlup and Lloyd standards are
substantively the same.

       The third element of the Lloyd test, specifying that actual innocence cannot
be satisfied by evidence which is “merely cumulative or impeaching,” is also similar
to Schlup's test.34 This element embodies the principle that a body of new evidence
that goes only to the weight or credibility of that which was presented to the jury is
almost never adequate to meet the demanding bar for being granted a new trial.35
Generally, to be more than “merely” impeaching or cumulative, new evidence
attacking the weight or credibility of a witness's trial evidence attacks the credibility
of the witness in the case at bar specifically, rather than impeaching the witness's
credibility in general.36 Where impeachment evidence is submitted along with other
material evidence, both can operate together to justify relief.37 Federal courts
applying Schlup consider the issue similarly: “Mere impeachment evidence is
generally not sufficient to satisfy the actual innocence gateway standard.”38



31
   Schlup, 513 U.S. at 332–33 (O'Connor, J., concurring).
32
   534 A.2d at 1267 (emphasis added).
33
   771 A.2d at 291 (emphasis added); Gattis v. State, 955 A.2d 1276, 1291 (Del. 2008).
34
   534 A.2d at 1267.
35
    Mason v. State, 2020 WL 7392348, at *1 n.2, 244 A.3d 681 (Del. Dec. 16, 2020); Taylor v.
State, 180 A.3d 41, 2018 WL 655627, at *1 (Del. Jan. 31, 2018) (Table); State v. Brathwaite,
2017 WL 5054263, at *2 (Del. Super. Oct. 23, 2017) aff'd, 186 A.3d 1240 (Del. 2018).
36
    State v. Young, 1982 Del. Super. LEXIS 1062 (Del. Super. Oct. 4, 1982); Hicks v. State, 913
A.2d 1149, 1195 (Del. 2008); Blankenship v. State, 447 A.2d 428, 433 (Del. 1982).
37
   Fowler v. State, 194 A.3d 16, 17, 26–27 (Del. 2018).
38
   Reeves, 897 F.3d at 161 (alterations omitted) (quoting Munchinski v. Wilson, 694 F.3d 308, 338
(3d Cir. 2012)).
                                               8
       Because the Delaware Supreme Court found the language of the Schlup
standard confusing, in Purnell it chose to rely on its own standard as set forth in
Lloyd and Downes. Nevertheless, the Supreme Court continues to find the reasoning
of the federal cases applying Schlup useful and persuasive guidance in examining
Rule 61 actual innocence claims.

       Satisfying the actual innocence test is, by design, a heavy burden, and such
meritorious claims are exceedingly rare. Under both Lloyd and Schlup, a defendant
must present additional evidence that was not available at trial and would not have
been despite the defendant's exercise of due diligence, thus making it “new.”39 That
new evidence must speak with such persuasive force as to convince the reviewing
court that, when considered in the context of all the relevant evidence by a properly
instructed jury, it is such as will probably change the result if a new trial were
granted.

      Although findings of actual innocence are reserved for the “rare” or
“extraordinary” case, the Delaware Supreme Court, for the first and only time, found
Purnell to be such a case. However, in my view, your case is not such a rare or
extraordinary case.

       Beginning on page 19 of the Amended Motion, you set out what you perceive
as the new evidence, including exculpatory statements given by eyewitnesses
(Anthony Magee and Sherita Stanley) to officers at the scene of the crime, racial
epithets used by a police officer, and lying by a witness (Morgan). However, with
due diligence this “new” evidence could and should have been discovered before
trial. Moreover, these self-serving statements are not accompanied by affidavits or
any other type of supporting evidence. Thus, the Amended Motion presents no
credible “new” evidence under the “newness” prong of Purnell.

       Nor does the Amended Motion satisfy the “persuasiveness” prong of Purnell.
The “new” evidence does not speak with such persuasive force as to convince me
that, when considered in the context of all the relevant evidence by a properly
instructed jury, it is such as will probably change the result if a new trial were

39
   See Schlup, 513 U.S. at 324 (“To be credible, such a claim [of actual innocence] requires
petitioner to support his allegations of constitutional error with new reliable evidence -- whether it
be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical evidence
-- that was not presented at trial. Because such evidence is obviously unavailable in the vast
majority of cases, claims of actual innocence are rarely successful.”).
                                                  9
granted. There is otherwise compelling evidence of guilt, and I am satisfied that,
even assuming the “new” evidence is considered, a properly instructed jury would
come to the same conclusion.

       Thus, Rule 61(i)(5) does not apply, and the procedural bars of Rule 61(i)(1)–
(4) require me to deny your Amended Motion.

             APPOINTMENT OF POSTCONVICTION COUNSEL

      For your second Rule 61 Motion, I may appoint postconviction counsel for
you only if I determine that your tenth Amended Motion satisfies the pleading
requirements of actual innocence in fact.40 Having determined that your Amended
Motion does not satisfy those pleading requirements, I deny your request for the
appointment of postconviction counsel.

                              EVIDENTIARY HEARING

      Under Rule 61, after considering your Amended Motion, I may determine
whether an evidentiary hearing is desirable.41 In this case, after reviewing the
Amended Motion and the record of the prior proceedings, I do not believe that a
response from the State or an expansion of the record is necessary, or that an
evidentiary hearing is desirable. Thus, I will summarily dispose of the Rule 61
Motion as justice dictates.42

       In its 2015 decision Evans v. State,43 the Delaware Supreme Court stated that,
based on your history of repetitive and frivolous filings, you cannot challenge your
criminal convictions in that Court unless you submit the required filing fee or a
completed motion to proceed in forma pauperis with a sworn affidavit containing
the certifications required by 10 Del. C. 8803(e)(5) and that motion is granted by the
Supreme Court.

      As discussed above, you have not demonstrated with particularity that new
evidence exists that creates a strong inference that you are actually innocent in fact
of the acts underlying the charges of which you were convicted. Thus, the four

40
   Super. Ct. Crim. R. 61(e)(5).
41
   Super. Ct. Crim. R. 61(h)(1).
42
   Super. Ct. Crim. R. 61(h)(3).
43
    2015 WL 7758307, at *2 (Del. Dec. 1, 2015).
                                              10
procedural bars to relief under Rule 61 apply, and you have failed to overcome those
procedural bars. Your Amended Motion is DENIED.

      In addition, you have failed to meet the requirements for the appointment of
postconviction counsel. Your request for the appointment of postconviction counsel
is DENIED.

      Finally, I have determined that an evidentiary hearing is neither necessary nor
desirable. Your request for an evidentiary hearing is DENIED.

      IT IS SO ORDERED.
                                                    Very truly yours,


                                                    /s/ Craig A. Karsnitz
cc:   Prothonotary




                                         11